Title: From George Washington to John Hancock, 25 August 1777
From: Washington, George
To: Hancock, John

 

Sir
Chester [Pa.] Augt 25th 1777 8 OClock

I last night had the Honor of your favor of the 24th with Its inclosures. No Letters came for you from Genl Schuyler, and therefore, agreable to your request, I transmit you a Copy of the One I received from him, and of the material papers, which it covered. Among the Copies, you will find Genl Burgoyn’s instructions at large to Lt Colo. Baum, pointing out the Objects of his Command, when he was first detached. What we had before, was after he marched, and was an Answer to a report he had received from him. There was also a mistake in his name before, being called Bern in the Copies sent by Genl Lincoln.
I shall be happy, if the Account respecting Staten Island, should prove true. I hope it will.
Two Divisions of the Army moved this morning and will proceed after a short halt near this place to refresh them-selves. The Remainder will continue on their Ground to day, in order to rest and recover from the fatigue of the march Yesterday & the day before. After Breakfast, I intend to set out for Wilmington with the Light Horse, to reconnoitre the Country, & to obtain the best information, I can, respecting the Enemy. I have the Honor to be with great respect Sir Your Most Obedt Servt

Go: Washington


P.S. The publication of Genl Burgoyn’s Instructions with a few Comments, I think, might be attended with many advantages.

